ORDER
PER CURIAM.
Defendant, Anthony L. Cramer, appeals from the judgment entered after a jury found him guilty of assault in the first degree. On appeal, defendant argues that the trial court plainly erred when it failed to declare a mistrial sua sponte during the testimony of a witness.
No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed. Rule 30.25(b).